Citation Nr: 1023971	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-25 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to service connection for headaches, to 
include as secondary to jaw pain.

2. Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a jaw condition, claimed as facial pain.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 







INTRODUCTION

The Veteran had active service from October 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for headaches, claimed 
as due to jaw pain, and found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a jaw condition, claimed as facial pain.   

The Board acknowledges that the Veteran submitted additional 
evidence (a statement - VA Form 21-4138) after the December 
2008 statement of the case (SOC), and a VA examination report 
was associated with the claims folder shortly thereafter -- 
both without a waiver of agency of original jurisdiction 
consideration.  However, the VA examination is not relevant 
to the issues on appeal, and the Veteran's statement is 
duplicative of prior statements he has made during the course 
of the appeal.  Thus, this matter need not be remanded for 
additional consideration by the RO.  38 C.F.R. § 20.1304 
(2009).


FINDINGS OF FACT

1.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's headaches are related to 
his active service or to a service-connected disability.

2.  By an October 2000 rating decision, the RO denied service 
connection for a broken jaw essentially based on findings 
that there was no competent evidence of a current jaw 
disability nor was there any evidence of such disability 
during service.  The Veteran was notified of the rating 
decision and of his appellate rights, but did not file an 
appeal.  Thus, the October 2000 RO rating decision became 
final.  It is the last final disallowance of the claim.

3.  Evidence received subsequent to the final October 2000 RO 
rating decision, regarding the claim for service connection 
for a broken jaw, was not previously submitted to agency 
decisionmakers, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service, and are not due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The October 2000 RO rating decision which denied service 
connection for a broken jaw is the last previous final 
disallowance of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.104(a), 3.160(d) (2009).

3.  Evidence received since the October 2000 RO rating 
decision is new, but not material, and the Veteran's claim 
for service connection for a broken jaw or jaw condition may 
not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) previously held that any error in VCAA notice should 
be presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders 
v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court (Sup. Ct.) has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which 
provides that, in conducting review of a decision of the 
Board, a court shall take due account of the rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate the claim - the burden of proving harmful error 
must rest with the party raising the issue, the Federal 
Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in September 2006 and November 
2006 that fully addressed the notice elements, and both 
letters were sent prior to the initial RO decision in this 
matter.  The letters informed the Veteran of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  The Board also 
notes that in both of the aforementioned letters, the RO 
advised the Veteran of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.  
Moreover, he has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all 
required notice has been given to the Veteran.

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, the Veteran has been informed of the 
evidence necessary to establish his eligibility for VA 
benefits and in the November 2006 letter from the RO, the 
Veteran was advised of the necessity of presenting new and 
material evidence along with that definition. Thus, the Board 
concludes that the November 2006 notification received by the 
Veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has 
obtained the Veteran's VA treatment records, and a VA 
examination was conducted in June 2008 regarding the claim 
for service connection for headaches.  The Board finds that 
the June 2008 VA examination was adequate, and included a 
review of the medical records and a history obtained from the 
Veteran.  Examination findings were reported, along with 
diagnoses/opinions, which were supported in the record.  The 
examination reports are adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  With 
regard to the new and material evidence claim, the Board 
notes that, because new and material evidence has not been 
received and the claim for service connection for a jaw 
condition may not be reopened, a VA examination is not 
necessary at this time in order to decide that claim.  

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertinent to his claims 
under the VCAA.  Therefore, no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
Veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II. Service Connection for Headaches

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board notes that 38 C.F.R. § 3.310 provides for service 
connection for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  In this case, however, as explained 
below, service connection has not been granted for a jaw 
condition; thus favorable action on the Veteran's claim for 
secondary service connection for headaches is not warranted.

With regard to the claim for direct service connection for 
headaches, the Board notes that there is arguably competent 
lay evidence of headaches; thus, arguably, a current 
disability has been shown by the record.  A review of the 
Veteran's STRs shows that on one occasion he was treated for 
a right forehead laceration and at that time he complained of 
headaches.  Subsequent STRs, however, show no report of or 
finding of headaches.   

Post-service treatment records show that the first medical 
notation of headaches was when the Veteran complained of 
headaches on the VA examination in June 2008.  At that time, 
the examiner noted that the Veteran reported somewhat 
inconsistently regarding the onset of his headaches.  He 
initially stated that his headaches began after a laceration 
to the right forehead that required stitches and on further 
discussion stated that his headaches started after he had a 
wisdom tooth pulled on the left side while in service.  He 
also reported that his dentist told him that his headaches 
were most likely related to tension.

What is missing in this case is competent medical evidence of 
a link between the Veteran's current headaches and service or 
a service-connected disability.  While STRs show he sustained 
a laceration to his right forehead in service, received 
stitches, and complained of a headaches, there is no 
indication that that isolated complaint of headaches in 
service is related to his current complaint of headaches or 
that his current headaches are related to the right forehead 
laceration for which he was treated in service.  Moreover, 
STRs further show the Veteran had several wisdom teeth pulled 
in service, but there was no showing that he complained of 
headaches at that time, nor has there been any competent 
medical evidence linking his current headache complaints to 
having his wisdom teeth pulled in service.  

As noted above, a VA examination was conducted in 2008, and 
the examiner initially noted that the Veteran had never 
received any treatment for headaches or any official 
diagnosis of headaches.  The examiner opined that the 
Veteran's subjective complaints of headaches being left-sided 
were not consistent with a laceration to the right forehead, 
and opined it was unlikely that the Veteran's prior forehead 
laceration was related to his complaints of left-sided 
headaches.  In regards to the Veteran's complaint of a dental 
procedure leading to headaches, the examiner noted that there 
was no mention of headaches at the time of discharge from 
service, the distribution of his headaches, and that there 
were no other associated neurological symptoms.  The VA 
examiner then opined that it was "less likely than more" 
that the Veteran's headaches resulted from or were related to 
a dental procedure done in service.  In the present case, the 
Veteran has not submitted or identified any medical opinion 
or other medical evidence to the contrary or that pertains to 
any etiological relationship to service that might support 
his claim. 

The record reflects that by July 2008 rating decision, 
service connection was granted for a residual scar from 
keloid, left ear, and for a residual scar from a laceration 
to the right forehead.  The Board notes that the Veteran then 
submitted a statement in November 2009, claiming he had two 
scars that caused him to have massive headaches.  As noted 
above, the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, supra; Buchanan, supra.  Also, while the 
Veteran is competent to report he has headaches, he is not 
competent to report that his headaches are related to service 
or to scars that were incurred in service.  Espiritu, supra.  

With consideration of the competent evidence of record; the 
length of time between his discharge from service and the 
first medical notations of headaches; the preponderance of 
the competent medical opinion being against a causal link 
between the Veteran's headaches and service; and the lack of 
competent evidence associating his headaches to a 
service-connected disability, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for headaches - either on a direct or secondary 
basis.  The benefit-of-the-doubt rule does not apply, and the 
claim for service connection for headaches must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990)..

III. New and Material Evidence Claim

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the Veteran's claims to 
reopen were filed after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

By October 2000 rating decision, the RO denied service 
connection for a broken jaw essentially based on findings 
that there was no competent evidence of a current jaw 
disability nor was there any evidence of such disability 
during service.  The Veteran was notified of this rating 
decision, but did not file an appeal.  Thus, the October 2000 
RO rating decision became final.  It is the last final 
disallowance of the claim for service connection for a jaw 
condition.

The evidence of record at the time of the October 2000 RO 
rating decision included the Veteran's STRs, unrelated VA 
treatment records, and the Veteran's contentions.  STRs 
showed that the Veteran had several wisdom teeth extracted 
during service, including #1 and #16 in August 1990, and #17 
and #32 in November 1991.  In July 1992, the day before his 
separation from service, the Veteran was seen in the dental 
clinic on the USS Inchon (LPH 12), and it was noted that he 
presented with pain and swelling in the area of #17.  Probing 
showed moderate drainage of pus, and he was prescribed PCN 
and Peridex rinses.  He separated from the Navy the next day 
and moved to Arkansas.  He was referred to the Little Rock VA 
Hospital to follow up on his treatment.  It was also noted 
that in November 1991, tooth #17 had been extracted.  

In his formal claim for service connection received in July 
2000, the Veteran asserted that he had a broken jaw on the 
left side, which he claimed occurred during dental treatment 
for impacted wisdom teeth.  He also claimed a recent medical 
examination in July 2000 showed a lack of balance, which he 
believed was related through "an effect on [his] left ear".  
He claimed his jaw was broken in June 1992 at the dental 
clinic at Norfolk, VA, while he was assigned to the USS 
Inchon.  He reported having balance problems through the 
years, but that he had never discussed this with a medical 
person until last year.  He claimed that when he got out of 
service, he turned his military medical records over to the 
Little Rock VAMC because he was seeking treatment for his jaw 
infection.  

Evidence submitted subsequent to the RO's October 2000 rating 
decision includes VA treatment records, a VA examination 
report, and the Veteran's statements.  For the purpose of 
determining whether evidence is new and material, the 
credibility of the evidence is presumed.  Cox v. Brown, 5 
Vet. App. 95, 98 (1993); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  In a statement dated in October 2006, the 
Veteran reported that a week after he was discharged from 
service, the left side of his face started giving him pain, 
and he believed that when the dentists in service broke his 
wisdom teeth to pull them out, they may have done something 
to his jaw.  He indicated he did not have an infection on the 
right side, only the left.  He reported that sometimes his 
left ear drains and he did not know why, and that his jaw 
hurt and he got bad headaches.  The Board notes that VA 
treatment records showed that in January 2008, it was noted 
that the Veteran needed dental work to check his jaw area and 
because he needed a cleaning.  He requested a dental 
consultation, and in March and April 2008 he underwent 
outpatient dental work.  

Based on this evidentiary posture, the Board concludes that 
the records submitted subsequent to October 2000, while new, 
are not material because such evidence does not show that the 
Veteran has a current jaw disability that might be related to 
service.  Rather, these VA treatment records show treatment 
for unrelated medical problems and the VA examination report 
also pertains to unrelated medical problems.  Because this 
new evidence does not address the bases on which the claim 
was previously denied (lack of current disability and lack of 
evidence of service incurrence), such evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim.

With regard to the Veteran's statements, the Board notes that 
he has essentially contended that he has a current jaw 
disability and current jaw symptoms that are related to his 
wisdom teeth being pulled in service.  While the Veteran is 
certainly competent to report his jaw-related symptoms, as a 
layperson without the appropriate medical training or 
expertise, he is not competent to render a probative opinion 
on a medical matter, to include whether he has a jaw 
disability that was incurred in service or is otherwise 
related to service.  Espiritu, supra.  Accordingly, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that new and 
material evidence to reopen the claim for service connection 
for a jaw condition has not been received.  As such, the 
requirements for reopening the claim are not met, and since 
the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

Service connection for headaches, to include as secondary to 
jaw pain, is denied.

New and material evidence sufficient to reopen the previously 
denied claim of service connection for a jaw condition not 
having been received, the appeal is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


